Exhibit 5600 Cox RoadGlen Allen, VA23060Telephone: (804) 267-8000Fax: (804) 267-8466Website: www.landam.com FOR IMMEDIATE RELEASE Bill Evans Lloyd Osgood November 10, 2008 EVP – Chief Financial Officer SVP – Brand Resources Phone: (804) 267-8114 Phone: (804) 267-8133 bevans@landam.com losgood@landam.com LANDAMERICA REPORTS THIRD QUARTER 2008 RESULTS Definitive Merger Agreement Signed with Fidelity National Financial, Inc. $462.4 Million Non-Cash Charges Reflect Poor Current Market Conditions RICHMOND, VA - LandAmerica Financial Group, Inc. (NYSE: LFG) announces operating results for the third quarter and nine months ended September 30, 2008. Third Quarter 2008 Third Quarter 2007 (In millions, except per share data) Total revenue $ 631.8 $ 906.8 Net loss $ (599.6 ) $ (20.8 ) Net loss per diluted share $ (39.45 ) $ (1.28 ) Nine Months 2008 Nine Months 2007 (In millions, except per share data) Total revenue $ 2,030.6 $ 2,860.4 Net loss $ (673.8 ) $ (8.2 ) Net loss per diluted share $ (44.33 ) $ (0.49 ) Commenting on LandAmerica’s performance, Chairman and Chief Executive Officer Theodore L.
